Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/07/2021 have been fully considered  and are persuasive. However the argued limitation "inspecting any one of said one or more images for existing image alteration using an image alteration detection algorithm and removing any image comprising image alterations from said one or more images.” Is found in the reference US patent 10,706,321 .
Claim Rejections - 35 USC § 103
7.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Brandmaier et al., “Brandmaier” (U.S. Patent number 8,712,893 B1 from IDS) in view of Chen (U.S Patent number 10,706,321)

    Regarding claim 1, Brandmaier discloses a  computer-based method for automatically evaluating validity and extent of at least one damaged object from image data (see col.5, line 64-col.6, line 6; “The automated process may utilize various hardware components (e.g., processors, communication servers, memory devices, sensors, etc.) and related computer algorithms to generate image data related to damage associated with an insured item, determine if the image data conforms to a predetermined set of criteria, analyze the image data to assess loss associated with the insured item---”), comprising the steps of:
(a)    receive image data comprising one or more images of at least one damaged
Object (see col.2, lines 11-15; “---A mobile device may transmit data (e.g., images, video, etc.) related to damage associated with an insured item to an enhanced claims processing server. The enhanced claims processing server may manage analysis of damage associated with the insured item and settlement of a claim related to the damage”);
 (c)    identify and classify said at least one damaged object in any one of said one or more images, utilising at least one first machine learning algorithm (see col.7, lines 36-38; “---network devices 201 may run different algorithms used by server 101 for analyzing image data showing damage associated with an insured item, or, in other embodiments, network devices 201 may be data stores for storing reference image data of insured items”) and also (see col.10, lines 2-16; “---and/or three-dimensional photos/video may assist in determining the depth of damage to a vehicle. In some aspects, determining the depth of damage may help in classifying the damage (e.g., a turbulent dent versus a dish dent). In addition, the degree of damage by area and depth may be automatically estimated through tools similar to ultrasound tools”);
(d)    detect at least one damaged area of said classified damaged object, utilising at least one second machine learning algorithm (see col.7, lines 36-38; “---network devices 201 may run different algorithms used by server 101 for analyzing image data showing damage associated with an insured item, or, in other embodiments, network devices 201 may be data stores for storing reference image data of insured items”) and also (see col.10, lines 2-16; “---and/or three-dimensional photos/video may assist in determining the depth of damage to a vehicle. In some aspects, determining the depth of damage may help in classifying the damage (e.g., a turbulent dent versus a dish dent). In addition, the degree of damage by area and depth may be automatically estimated through tools similar to ultrasound tools”);
(e)    classify, quantitatively and/or qualitatively, an extent of damage of said at least one damaged area, utilising at least one third machine learning algorithm, and characteristic information of said damaged object and/or an undamaged object that is at least equivalent to said at least one damaged object (see col.7, lines 36-38; “---network devices 201 may run different algorithms used by server 101 for analyzing image data showing damage associated with an insured item, or, in other embodiments, network devices 201 may be data stores for storing reference image data of insured items”) and also (see col.10, lines 2-16; “---and/or three-dimensional photos/video may assist in determining the depth of damage to a vehicle. In some aspects, determining the depth of damage may help in classifying the damage (e.g., a turbulent dent versus a dish dent). In addition, the degree of damage by area and depth may be automatically estimated through tools similar to ultrasound tools”) and also (see col.14, lines 11-13; “---server 101 may use machine learning to evolve its cost and/or repair estimation procedure based on past experience”);
(f)    provide a visual marker to said detected at least one damaged area in any one of said at least one or more images (see col.29, lines 60-66; “---window 1801a includes markers for positioning a camera so that the front and driver's side of a damaged vehicle appear in the proper location of an image. Once a camera is properly positioned, a user (e.g., an insurance agent associated with an entity managing enhanced claims processing server 101) may select the "Retake Photo" button 1801d (assuming a first but somehow defective version of this image had already been taken)”);
(g) generate a predictive analysis to repair and/or replace said at least one damaged object, utilizing a fourth machine learning algorithm and said classified extent of damage of the detected said at least one damaged area (see col.7, lines 36-38; “---network devices 201 may run different algorithms used by server 101 for analyzing image data showing damage associated with an insured item, or, in other embodiments, network devices 201 may be data stores for storing reference image data of insured items”) and (see col.10, lines 2-16; “---and/or three-dimensional photos/video may assist in determining the depth of damage to a vehicle. In some aspects, determining the depth of damage may help in classifying the damage (e.g., a turbulent dent versus a dish dent). In addition, the degree of damage by area and depth may be automatically estimated through tools similar to ultrasound tools”) and (see col.12, lines 13-18, “---exterior damage associated with the vehicle may be used to predict (e.g., via predictive modeling using the database of past assessed exterior/interior damage for other similar cases, etc.) the likelihood of interior (e.g., mechanical, cabin, etc.) damage to the vehicle and/or potential difficulties in repairing the vehicle”)and also (see col.14, lines 11-13; “---server 101 may use machine learning to evolve its cost and/or repair estimation procedure based on past experience”).

Brandmaier doesn’t clearly teach, however Chen teaches, (b)  inspect any one of said one or more images for existing image alteration utilizing an image alteration detection algorithm (Chen, col.8 lines 51-56 “FIG. 2 depicts a block diagram 200 of a system and/or method that may implemented using the image processing algorithm or routines 130 and 140 of FIG. 1 to detect changes in a target object based on images of the target object and a base object model associated with the target object.” This represents inspecting the images for alteration with a detection algorithm, the changes are the alterations), and remove any image comprising image alterations from said one or more images (Chen, Abstract, “The image processing system may then determine contours of the target object within the target object image by overlaying an aligned base object model with the target object image, may remove background pixels or other extraneous information based on this comparison, and may perform a statistical processing routine on the identified target object image to detect changes to the target object as depicted in the target object image as compared to the base object model.” The images would be removed if the changes are big enough, furthermore a group of pixels can represent an image). 
At the time of the effective filing date it would have been obvious to one of ordinary skill in the art to modify Brandmaier with Chen’s ability to be able to detect alterations and then delete them. 
The motivation would have been to improve the image analysis and integrity of the image. 

    Regarding claim 2, Brandmaier in view of Chen discloses the computer-based method according to claim 1, wherein step (b) further includes accessing information related to said object from at least one database to detect fraudulent activities (see col.3, lines 40-45; “---a user to capture damage information associated with a new claim and/or access information related to claims that have been previously submitted for claims adjustment”).

    Regarding claim 3, Brandmaier in view of Chen discloses the computer-based method according to claim 2, wherein the assessment includes extracting key information from the image data and/or accessing information related to said object from at least one external or internal database (see col.12, lines 59-66 “---server 101 may color, texture, and/or otherwise "fill in" the damaged area surrounded by the edges and extract the damaged area from the surrounding image data. Once the damaged area has been isolated, server 101 may calculate the precise area of the damage”), wherein the information extracted from the image and databases is utilised separately or in combination to detect fraudulent activities (see col.12, lines 59-66 “---server 101 may color, texture, and/or otherwise "fill in" the damaged area surrounded by the edges and extract the damaged area from the surrounding image data. Once the damaged area has been isolated, server 101 may calculate the precise area of the damage”).


    Regarding claim 5, Brandmaier in view of Chen discloses  the  computer-based method according to , wherein said characteristic information of said damaged object and/or an undamaged object is provided from any one or any combination of a computer-based data storage, an external data storage and an external server via a communication network (see col.5, lines 64-col.6, lines 4; “---The automated process may utilize various hardware components (e.g., processors, communication servers, memory devices, sensors, etc.) and related computer algorithms to generate image data related to damage associated with an insured item, determine if the image data conforms to a predetermined set of criteria, analyze the image data to assess loss associated with the insured item---”). 

    Regarding claim 6, Brandmaier in view of Chen discloses the computer-based method according to claim 1, wherein step (d) further includes generating image location information for each one of said at least one damaged area (see col.3, lines 40-45; “---a user to capture damage information associated with a new claim and/or access information related to claims that have been previously submitted for claims adjustment”). 

    Regarding claim 7, Brandmaier in view of Chen discloses  the  computer-based method according to claim 6, wherein said image location information comprises the location of said damaged area with respect to said classified damaged object (see col.10, lines 2-16; “---and/or three-dimensional photos/video may assist in determining the depth of damage to a vehicle. In some aspects, determining the depth of damage may help in classifying the damage (e.g., a turbulent dent versus a dish dent). In addition, the degree of damage by area and depth may be automatically estimated through tools similar to ultrasound tools”).

      Regarding claim 8, Brandmaier in view of Chen discloses the computer-based method according to claim 1, wherein said at least one first, second, third and fourth machine learning algorithm includes any one or any combination of Deep Learning algorithms, artificial neural networks, statistical modelling, Computer Vision algorithms (see col.14, lines 11-13; “---server 101 may use machine learning to evolve its cost and/or repair estimation procedure based on past experience”). 

       Regarding claim 9, Brandmaier in view of Chen discloses the computer-based method according to claim 1, wherein said visual marker comprises any one or any combination of shading, encircling, highlighting and color-coded mapping (see col.12 lines 59-66, line “--Once the damaged area has been identified in the image data, server 101 may further process the damaged area to sharpen the area, to make the edges more prominent, and to fill any missing links found in the edges. Afterwards, server 101 may color, texture, and/or otherwise "fill in" the damaged area surrounded by the edges and extract the damaged area from the surrounding image data. Once the damaged area has been isolated, server 101 may calculate the precise area of the damage”). 

    Regarding claim 10, Brandmaier in view of Chen discloses the computer-based method according to claim 1, wherein said predictive analysis comprises any one or any combination of:
   a prediction on the reparability of said at least one damaged object (see col.12, lines 13-18, “---exterior damage associated with the vehicle may be used to predict (e.g., via predictive modeling using the database of past assessed exterior/interior damage for other similar cases, etc.) the likelihood of interior (e.g., mechanical, cabin, etc.) damage to the vehicle and/or potential difficulties in repairing the vehicle”);
 a prediction on the time to repair said at least one damaged object (see col.12, lines 13-18, “---exterior damage associated with the vehicle may be used to predict (e.g., via predictive modeling using the database of past assessed exterior/interior damage for other similar cases, etc.) the likelihood of interior (e.g., mechanical, cabin, etc.) damage to the vehicle and/or potential difficulties in repairing the vehicle”);
 a prediction on the costs to repair said at least one damaged object;
  a list of detected said at least one damaged area and associated parts of said at least one damaged object (see col.3, lines 40-45; “---a user to capture damage information associated with a new claim and/or access information related to claims that have been previously submitted for claims adjustment”);  
 qualitative assessment of damage detected on said at least one damaged object (see col.10, lines 2-16; “---and/or three-dimensional photos/video may assist in determining the depth of damage to a vehicle. In some aspects, determining the depth of damage may help in classifying the damage (e.g., a turbulent dent versus a dish dent). In addition, the degree of damage by area and depth may be automatically estimated through tools similar to ultrasound tools”);
 a prediction on association of detected damaged areas to a single event (see col.12, lines 13-18, “---exterior damage associated with the vehicle may be used to predict (e.g., via predictive modeling using the database of past assessed exterior/interior damage for other similar cases, etc.) the likelihood of interior (e.g., mechanical, cabin, etc.) damage to the vehicle and/or potential difficulties in repairing the vehicle”);
 a prediction on image alteration, and a prediction of the likelihood of fraud (see col.12, lines 13-18, “---exterior damage associated with the vehicle may be used to predict (e.g., via predictive modeling using the database of past assessed exterior/interior damage for other similar cases, etc.) the likelihood of interior (e.g., mechanical, cabin, etc.) damage to the vehicle and/or potential difficulties in repairing the vehicle”).

    Regarding claim 11, Brandmaier in view of Chen discloses a  computer-readable storage medium comprising computer-executable program instructions stored thereon that when executed by a computer processor perform a method according to claim 10 (see col.2, lines 46-50; “---a computer-readable medium having computer-executable instructions that, when executed, cause a computer, user terminal, or other apparatus to at least perform one or more of the processes”). 

    Regarding claim 12,  Brandmaier in view of Chen discloses a computer system comprising computer-executable program instructions implemented thereon that when executed by a computer processor perform a method according to claim 10 (see col.2, lines 46-50; “---a computer-readable medium having computer-executable instructions that, when executed, cause a computer, user terminal, or other apparatus to at least perform one or more of the processes”). 


8.  Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over 
Brandmaier in view of Chen discloses as applied to claim 1 above, and further in view of Howe et al., “Howe” (U.S. Publication number 2017/0270612 A1).

      Brandmaier in view of Chen discloses the claim limitations in claim 3 and he does not disclose claim limitation in claim 4.
     	However, However, regarding claim 4, the computer-based method according to claim 3, wherein said key information comprises GPS data received from the image data (see pp [0049]; “---images of the property from before the damage event; location coordinates of the property captured by a global positioning system (GPS) sensor of the system or other data.  Returning to FIG. 2B, the system may receive the corroborating data 215 and also use the corroborating data to determine whether the claim processing criteria are satisfied 216”). 
Brandmaier and Howe are combinable because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings modification of “Howe" into "Brandmaier in view of Chen", in order to enhance an accuracy of a claim results [see Howe’s, pp [0077]]. Such modification is the result of combining prior art elements according to known methods, they would have been performed as expected, and the results would have been predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/